DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment


1.  	Claims 96-115 were previously pending consideration.  Per the received amendment, claims 96-115 have been canceled and claims 116-135 have been newly added. 
3.	Claims 116-135 are currently pending consideration.  This rejection is made FINAL.

Greetings from Your Examiner

4.	Dear applicant, my name is Kaveh Abrishamkar, the patent examiner assigned to process your patent application.  After reviewing this Office Action, please do not hesitate to contact me via telephone.  My telephone number is 571-272-3786.  If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours. 

Examiner Remarks
5.	This case is being examined in the “Pro Se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation.
6.	In the spirit of compact prosecution. Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview. Please do not hesitate to contact the examiner of record at 571-272-3786 if you have any questions regarding this correspondence and/ or your response to the current office action.
7.    Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121. The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response. Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.
http://www.uspto.gov/ web/ offices/pac/dapp/ opla/preognohce/formatrevamdtprac.pdf
8.	The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant's convenience, the examiner has included a link to the Form-Authorization for Interest Communication in a patent Application:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action can NEVER be submitted via email.

9. 	Finally, applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the acceptance of claims for allowance. While the advice is not required, it is encouraged in order to best protect the applicant's interests. Please note that the suggestion of seeking representation does not necessarily conclude that patentability of the present invention is inevitable.


Response to Arguments

Applicant's arguments filed February 24, 2022 have been fully considered but they are not persuasive.  The Applicant has cancelled all the previous claims and added new claims.  The new claims have many of the same deficiencies as the previous set of claims.  The Examiner does note that the claims are written in a clearer manner than the claims previously provided but that the claims still lack of the clarity necessary.  The claims are written in an ambiguous and narrative form which renders the claims difficult to understand.  Many terms are not defined in the claims and what the Applicant is attempting to claim is indefinite.  More detail will be given in the rejections provided below.  The Applicant should look at the claims provided in the cited patents provided for examples of claim language.  The claims of the application seem to be directed towards a method/system of diagnosing, predicting and controlling diseases (see claim 116) but the claims do not delineate a clear and defined method or system for achieving this purpose.  The claims generally claim elements such as “innovative computer programs”, “thesaurus software”, SIVSF and SIUNDV, without providing a clear connection and definition of these elements to diagnose and prevent disease. The claims should define how each element is used to achieve a certain function and then the functions in combination should achieve the goal set forth in the preamble (in this case the diagnosing, controlling and predicting diseases).  This was noted in the previous Office Action but no resolution has been achieved.  The claim still contains multiple terms that are not properly defined or supported in the specification.
Furthermore, the Applicant has added another “substitute description of preferred embodiments” without any markings (underlines and/or strikethroughs) to designate what has been amended.  This is improper. The original specification is what is relied on by the Examiner. 
Furthermore, the original specification (filed on April 24, 2017) does not enable many elements of the claims presented.  Further clarification of the enablement issues are provided below. 
The Applicant argues that the 101 rejection is not proper because there is an existing need for the present invention.  However, this is not a persuasive argument.  The 101 rejection can be overcome if it shown that the functions that are claimed cannot be performed by a human.  The claims are written in an indefinite and generalized manner so that is unclear what is being performed by a computer and if that computer is a general computer or a specialized computer which is making an improvement in technology or whether it is merely collecting data. Therefore, the argument is not found persuasive. 



Specification
The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood: 
	 (Pages 3-4 of Amended Specification):  In the interactive touchscreens and viewing touchscreens of in networked mobile communication devices and laptops, desktops and servers, said interactive dynamic adaptable and changeable-expandable and retractable multi-dimensional projecting visual-hierarchied flowingframeworks building blocks are SIVSF. SIUNDV and interactive constituent SIVSF for silhouetting interactive SIUNDV and said silhouetted interactive SIUNDV comprise said interactive functions for cvbersecurelv rendering, adapting and changing thence expanding and retracting thence preventing perpetrations of malfeasances on and protecting said correlations of interactive functions-renderings and compilations of said correlations and interactive dynamic adaptable and changeable, expandable and retractable SIVSF. SIUNDV and interactive constituent SIVSF for silhouetting interactive SIUNDV and said silhouetted interactive SIUNDV in and among individual connected assortments of said SIVSF. SIUNDV and interactive constituent SIVSF for silhouetting interactive SIUNDV in connected constellations of said connected assortments of said SIVSF. SIUNDV and interactive constituent SIVSF for silhouetting interactive SIUNDV in diverse fields, industries, enterprises, specialties, sectors, subsectors, subjects, topics, headings and categories as represented in an example infra.
	Many of these instances exist where a clear understand of the inventive concept is lacking.  

Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).  Applicant once again added new matter to the specification without any remarks on how the matter added was supported by the original disclosure.  This is improperly added new matter.  Please call the Examiner for clarification.
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.


Claim Objections
1.	Claim 116 is objected to for the following reasons:  
comprised should be corrected to comprising (this occurs throughout all the claims);
The acronyms SIVSF and SIUNDV are not defined;
AIR Oracle is an acronym that is also no defined. 

 
 	4.	Claim 118 starts with “the connected assortment of SIVSF.”  The claim should start with the AIR Oracle of claim 116.  An example of writing this claim would be:  “The AIR Oracle of claim 116, wherein the connected assortments of SIVSF comprise...”  These suggestions were given in the previous Office Actions. 
	5.	Claims 124-125 also start with “The connected assortments.”  Apply the same correction as given above. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 116-135 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

Claim 116 discloses an AIR Oracle comprising “innovative computer programs including thesaurus software for instructing said processor units for rendering, updating and expanding AIR Oracle.”  It is unclear from the claims and the specification how the thesaurus software achieves these functions and what “rendering, updating and expanding” actually mean in the context of the claim. 
Claim 116 also discloses a SIVSF for silhouetting SIUNDV.  It is unclear what either the SIVSF and SIUNDV are in this context and what “silhouetting” the SIUNDV means in this context. 
Claim 116 discloses “comprehensive compilations of relations of fundamental data structure.”  It is indefinite what is meant by this structure and its purpose.  

The claims does delineate how any of these functions are achieved.  Further, the specification does not disclose how the AIR Oracle performs any of these tasks set forth in the claims.  There are multiple more instances of enablement problems, but for sake of brevity, only the above have been provided.  The claim is replete with multiple instances of problems that will be solved but does not provide specifics on functions which will achieve these results.  It appears that the claims are directed towards diagnosing, predicting and controlling diseases (see claim 116) but the claims do not delineate a clear and defined method or system for achieving this purpose.  The claims generally claim elements such as “innovative computer programs”, “thesaurus software”, SIVSF and SIUNDV, without providing a clear connection and definition of these elements to diagnose and prevent disease. 
However, if the Applicant needs more guidance, the Applicant may call the Examiner for further explanation.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 116-135 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 96 disclose “innovative” computer programs, but does not define how the programs are “innovative” rendering the claims indefinite.  There are multiple terms that are not properly defined and are indefinite and also render the claims indefinite.  
Claim 116 discloses “connected assortments of SIVSF for silhouetting SIUNDV.”  This claim is indefinite as it is unclear what “silhouetting SIUNDV” means in the context of the claim and in light of the specification. 
As per the other claims, the claim limitations generally are not written in an understandable and concise manner. 


Claims 116-135 are rejected as failing to define the invention in the manner required by 35 U.S.C 112(b) or pre-AIA 35 U.S.C. 112, second paragraph.

The claim(s) are narrative in form and/or replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited in this Office Action.




Claim Rejections - 35 USC § 101


Note:  101 Rejections are directed towards whether or not the claims are eligible to be patented. 



35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 116-135 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. An abstract idea is a category of invention which has been determined to possibly be non-statutory.  These include mathematical concepts, mental processes, and certain methods of organizing human activity.  If the claims fall under one of these groupings, then further investigation is required to determine whether there is a practical application which means there is an additional element or combination of elements which imposes a meaningful limitation on the judicial exception (abstract idea grouping).  There are multiple considerations when determining whether limitations are indicative of integration into a practical application.  These include improvements to the functioning of a computer or to any other technology or technical field.  Limitations that do not integrate an abstract idea into a practical application include just using a computer as a tool to perform the abstract idea (MPEP 2106.05(f) or merely linking the abstract idea to a technological environment or field of use (MPEP 2106.05(h)).  

In the present case, claim 1 generally recites a method for diagnosing and controlling diseases by using networked devices and computer programs to collect and analyze data.  These elements are all directed towards a method of organizing human activity as they can be performed by a human and do not require any specialized hardware.  The steps can be performed by human users which are tasked with detecting, controlling and making decisions based off collected data.  The AIR Oracle is merely ancillary to the claims as the steps can all be performed by human users.  Therefore, it is determined that the claims are directed towards a judicial exception.  The next step is to determine whether this judicial exception (method of organizing human activity) is integrated into a practical application.  
This judicial exception is not integrated into a practical application because though a computer and software is used to perform the steps of collecting, analyzing and acting on the data, all the steps can be instituted by a human user.  There is nothing beyond steps being performed by a human user which can constitute integrating the method into a practical application.  Furthermore, there are no additional elements in any of the dependent claims which would integrate the method of organizing human activity into a practical application. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the multiple limitations of using programs and network devices are claimed at a very high level and were well-known ways to gather and evaluate data points in order to make decisions. 
Therefore, the claims above are rejected under 101.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
05/06/2022Primary Examiner, Art Unit 3649